Title: From George Washington to Major General William Heath, 29 June 1780
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Ramapaugh [N.J.] 29th June 1780

I have received your several favors of the 12th 21st 23d and 25th instants. I think it but reasonable that the extra expences incurred by your present command should be defrayed by the public, and I will, upon your being releived, furnish you with a Warrant upon the Military Chest for the amount. You will draw from the Commissary whatever it is in his power to provide.

Your Baggage, which is at the Highlands, may as well remain there, as it is more than probable that you will come on yourself to that quarter, as soon as you have put matters in proper train for the reception and accomodation of our Allies, who may be now daily expected.
I shall take the earliest occasion of endeavouring to effect the exchange of Capt. Duville. I have had so little to do with marine prisoners, that I cannot say whether we have an Officer of equal Rank in our possession.
Were the clause in the Act of Rhode Island, to which you refer, carried into execution, it would make a very great inequality in the strength of the two Regiments—more especially, as Colonel Angells suffered the loss of upwards of forty in killed—wounded and missing by their gallant behaviour on the 23d instant at Springfeild. Instead, therefore, of the mode proposed by the Assembly, I think it will be best to march Colonel Greenes Regiment, and the Levies when collected, to the Army, and upon their arrival here, so arrange and model them, as to level the Regiments. The objection to joining Greenes may be removed, by dividing the Blacks in such a manner between the two, as to abolish the name and appearance of a Black Corps. Under these circumstances, I would not have Colo. Greenes Regt to move this way, untill the greater part of the Levies have come in, they may then march together, and some Officers may be left to collect and bring on what remain. They may in the mean time, be employed in training and cutting Fascines.
I am exceedingly pleased to hear that the Council have given up the College to Docr Craick, who would have been otherwise much distressed for convenient Hospitals. I am with great Esteem Dear Sir Your most obt Servt
